628 F.3d 705 (2010)
Doug MORGAN; Robin Morgan; Jim Shell; Sunny Shell; Sherrie Versher; Christine Wade, Plaintiffs-Appellees,
v.
Lynn SWANSON, In Her Individual Capacity and as Principal of Thomas Elementary School; Jackie Bomchill, In Her Individual Capacity and as Principal of Rasor Elementary School, Defendants-Appellants.
No. 09-40373.
United States Court of Appeals, Fifth Circuit.
December 17, 2010.
William Charles Bundren (argued), Wm. Charles Bundren & Associates, Frisco, TX, Jeffrey Carl Mateer, Gen. Counsel, Hiram S. Sasser, Liberty Institute, Plano, TX, Clyde Moody Siebman, Siebman, Burg, Phillips & Smith, L.L.P., Sherman, TX, for Plaintiffs-Appellees.
Thomas Phillip Brandt (argued), Joshua Alan Skinner, Fanning, Harper, Martinson, Brandt & Kutchin, P.C., Dallas, TX, Charles J. Crawford, Director, Abernathy, Roeder, Boyd & Joplin, P.C., McKinney, TX, for Defendants-Appellants.
Christopher Blewer Gilbert, Thompson & Horton, L.L.P., Houston, TX, for Amicus Curiae, Texas Ass'n of Sch. Bds. Legal Assistance Fund.
Paul D. Clement (argued), Ashley Charles Parrish, King & Spalding, L.L.P., Washington, DC, for Amici Curiae, Edmonds and Snodgrass.
Before JONES, Chief Judge, and KING, JOLLY, DAVIS, SMITH, GARZA, BENAVIDES, STEWART, DENNIS, CLEMENT, PRADO, OWEN, ELROD, SOUTHWICK and HAYNES, Circuit Judges.
BY THE COURT:
A member of the court having requested a poll on the petition for rehearing en banc, and a majority of the circuit judges in regular active service and not disqualified having voted in favor,
It is ordered that this cause shall be reheard by the court en banc with oral argument on a date hereafter to be fixed. The Clerk will specify a briefing schedule for the filing of supplemental briefs.